RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                   2    Daniel v. Cantrell, et al.                  No. 03-5188
        ELECTRONIC CITATION: 2004 FED App. 0216P (6th Cir.)
                    File Name: 04a0216p.06                           Knoxville, Tennessee, N. Mark Kinsman, BAKER,
                                                                     KINSMAN, HOLLIS, CLELLAND & WINER, Chattanooga,
                                                                     Tennessee, Michael E. Jenne, JENNE, SCOTT & JENNE,
UNITED STATES COURT OF APPEALS                                       Cleveland, Tennessee, Martha A. Campbell, OFFICE OF
                                                                     THE ATTORNEY GENERAL, Nashville, Tennessee, Kent
                  FOR THE SIXTH CIRCUIT                              E. Krause, Henry S. Queener III, BREWER, KRAUSE &
                    _________________                                BROOKS, Nashville, Tennessee, for Appellees. Alden J.
                                                                     Daniel, Jr., Wartburg, Tennessee, pro se.
 ALDEN JOE DANIEL, JR.,            X
          Plaintiff-Appellant,      -                                                    _________________
                                    -
                                    -  No. 03-5188                                           OPINION
            v.                      -                                                    _________________
                                     >
                                    ,                                   CUDAHY, Circuit Judge. Plaintiff-Appellant filed this pro
 ELLIE M. CANTRELL, et al.,         -
         Defendants-Appellees. -                                     se appeal from the district court’s order granting the
                                                                     defendants’ motion for summary judgment pursuant to the
                                  N                                  Video Privacy Protection Act (the Act), 18 U.S.C. § 2710.
        Appeal from the United States District Court                 Plaintiff argues that the district court committed error by
   for the Eastern District of Tennessee at Chattanooga.             granting the defendants’ motion for summary judgment on the
  No. 02-00182—R. Allan Edgar, Chief District Judge.                 issues whether certain defendants were proper parties under
                                                                     the Act and whether the plaintiff timely filed his claim within
                   Submitted: March 12, 2004                         the two-year statute of limitations period of the Act. For the
                                                                     reasons set forth below, we AFFIRM the judgment of the
                Decided and Filed: July 8, 2004                      district court.

Before: MARTIN, CLAY, and CUDAHY, Circuit Judges.*                                             I.
                                                                                          BACKGROUND
                      _________________
                                                                       The plaintiff, Alden Joe Daniel, Jr. (Daniel) was charged
                           COUNSEL                                   with and eventually pleaded guilty to the sexual molestation
                                                                     of three underage girls. Allegedly, part of his modus
ON BRIEF: M. Drew Robinson, Cleveland, Tennessee,                    operandi was showing pornographic movies to the underage
Russell S. Baldwin, BASS, BERRY & SIMS, Nashville,                   girls. Kimbrell Br. at 3. Therefore, as part of the criminal
Tennessee, Melinda Meador, BASS, BERRY & SIMS,                       investigation into his conduct, law enforcement officials
                                                                     sought and were able to obtain his video rental records. On
                                                                     March 27, 2000, Daniel’s state-appointed attorney, James F.
    *
     The Honorable Richard D. Cudahy, Senior Circuit Judge of the    Logan, filed a motion to suppress the disclosures. The motion
United States Court of Appeals for the Seventh Circuit, sitting by   argued that these video rental records were obtained in
designation.

                                1
No. 03-5188                    Daniel v. Cantrell, et al.     3    4       Daniel v. Cantrell, et al.                    No. 03-5188

violation of the Act. It is unclear whether or not this motion        The defendants thereafter filed various motions to dismiss
was granted; however, between May and August of 2000,              Daniel’s complaint pursuant to Federal Rule of Civil
Daniel pleaded guilty to one count of rape, five counts of         Procedure 12(b)(6). However, because the defendants
statutory rape, two counts of sexual battery by an authority       attached affidavits and other documents outside of the
figure and failure to appear.                                      complaint to their motions, the district court treated their
                                                                   motions to dismiss as a collective motion for summary
  On June 10, 2002, Daniel filed a pro se complaint in the         judgment pursuant to Federal Rule of Civil Procedure 56(c).
United States District Court for the Eastern District of           On January 3, 2003, the district court granted the defendants’
Tennessee alleging that numerous defendants obtained and           motion for summary judgment because it reasoned that those
disclosed private information regarding his rental of              defendants who were not “video service provider[s]” under
pornographic videos in violation of the Act. Defendants            the Act were not subject to legal liability. See Daniel v.
“John Doe #1 and Prime Star, John Doe #2 and G&M                   Cantrell, 241 F. Supp. 2d 867, 872 (E.D. Tenn. 2003). The
Market, and Tim Taylor and Fantasy World,” are retail video        court further reasoned that those defendants who were “video
stores at which the plaintiff allegedly had accounts and the       service provider[s]” were not subject to liability because
employees who allegedly made disclosures. Defendants               Daniel did not timely file his lawsuit within the applicable
Chuck Kimbrell, Tony Alvarez, Stephen Davis Crump,                 two-year statute of limitations in the Act. Id. at 873 (“The
Joseph Victor Hoffer and Jerry Estes are the law enforcement       Court finds that the plaintiff had knowledge of the alleged
officers and officials who investigated and prosecuted Daniel      violation on March 27, 2000, the date he filed the motion to
for rape and statutory rape in Bradley County Criminal Court,      suppress. To maintain his action, the plaintiff was required to
Tennessee. Defendants Lee Ann Stabler and Ellie and                file his action on or before March 27, 2002. Because he filed
Michael Cantrell are parents of Daniel’s rape victims and also     on June 17, 2002, this action against the named video service
the plaintiffs in a civil suit against Daniel. Defendant Roger     providers is barred by the statute of limitations.”). In
Jenne is an attorney who represented Stabler and the Cantrells     addition, the court stated that summary judgment was
in their state civil litigation and in the criminal prosecution.   appropriate against Daniel as to the statute of limitations
                                                                   because Daniel “present[ed] no evidence or reference to a
  In his complaint, Daniel asserts that video rental store         specific incident to demonstrate that such disclosure is
owners and their employees disclosed personally identifiable       ongoing or that any disclosure occurred after the date the
information about his video rentals to defendants Estes, the       motion to suppress was filed on his behalf.” Id.
Cantrells, Stabler, Jenne, Kimbrell and Alvarez. These
defendants then disclosed this information to a Bradley              Of course, we could decline to address the merits of
County Grand Jury. Daniel alleges that these disclosures           Daniel’s appeal because of his failure to file or designate a
violated his right to privately rent video tapes under the Act.    joint appendix or other certified documents as required by
According to Daniel’s complaint, the disclosures began as          Rule 30 of the Federal Rules of Appellate Procedure.1
early as January 11, 1998, and were ongoing and continuous
up to the last two civil suits against him that were filed in
September, 2001. To support this latter contention, Daniel             1
submitted the sworn affidavits of his mother and father.                That Rule provides, in relevant part that: “Th e app ellant must
                                                                   prepare and file an appendix to the briefs containing:
                                                                       (A) the relevant docket entries in the proceeding below;
                                                                       (B) the relevant portions of the pleadings, charge, findings, or
No. 03-5188                           Daniel v. Cantrell, et al.            5   6     Daniel v. Cantrell, et al.                  No. 03-5188

However, we will exercise our discretion and address the                        of his pleading, but must set forth specific facts showing that
merits of Daniel’s claims, especially since no decision from                    there is a genuine issue of material fact for trial.” Anderson
this court has interpreted the applicable provisions of the Act                 v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
and the district court issued a published opinion.2
                                                                                1. Proper Parties
                                II.
                            DISCUSSION                                            As noted earlier, Daniel brings this suit against (1) various
                                                                                police officers, attorneys, and the parents of one of Daniel’s
  Because Daniel appeals the district court’s grant of                          victims, as well as (2) the employees and owners of two video
summary judgment to defendants, this court reviews the                          stores where Daniel rented pornographic videos. There is no
district court’s opinion de novo. See Logan v. Denny’s, Inc.,                   dispute that the defendants making up this second category
259 F.3d 558, 566 (6th Cir. 2001). Summary judgment is                          are proper parties under the Act. The only question which we
proper when “the pleadings, depositions, answers to                             must answer is whether the defendants not associated with the
interrogatories, admissions on file, together with the                          video stores are proper parties under the Act. We believe that
affidavits, if any, show that there is no genuine issue of                      based on the plain language of the Act, this first group of
material fact and that the moving party is entitled to judgment                 defendants are not proper parties.
as a matter of law.” Fed. R. Civ. P. 56(c). Although all facts
must be viewed in the light most favorable to the non-movant,                       A. 18 U.S.C. § 2710(b)
a non-movant “may not rest upon mere allegations or denials
                                                                                  Reading Daniel’s complaint broadly, it appears that he may
                                                                                be asserting claims under two sections of the Act: §§ 2710(b)
                                                                                and (d). We discuss section (b) first. Section (b) provides
opinion;
    (C) the judgment, order, or decision in question; and
                                                                                that “[a] video tape service provider who knowingly
    (D) other parts of the record to which the parties wish to direct the       discloses, to any person, personally identifiable information
court’s attention.                                                              concerning any consumer of such provider shall be liable to
Fed. R. App. P. 30 (a)(1) (emphasis added).                                     the aggrieved person for the relief provided in subsection
    2
                                                                                (d).” 18 U.S.C. § 2710(b)(1) (emphasis added). Therefore,
      The Sixth Circuit Rule on failure to file a joint appendix provides       under the plain language of the statute, only a “video tape
the following sanctions:                                                        service provider” (VTSP) can be liable. The term VTSP is
    Sanctions. Failure to file a joint appendix, or the filing of a joint
                                                                                defined by the statute to mean “any person, engaged in the
    appendix substantially out of com pliance with the requirements             business, in or affecting interstate or foreign commerce, of
    of this local rule, may result in dism issal of the appea l. This           rental, sale, or delivery of prerecorded video cassette tapes or
    Court, on the motion of a party or on its own motion, may deny              similar audio video materials, or any person or other entity to
    costs to a party who has been responsible for the insertion of              whom a disclosure is made under subparagraph (D) or (E) of
    unnecessary material into, or for the omission of necessary                 subsection (b)(2), but only with respect to the information
    material from, the joint appendix. Mo reover, any counsel who
    so complicates the proceedings in any case b y unreasonably and             contained in the disclosure.” Id. at § 2710(a)(4). Daniel does
    vexatiously failing to comply with the requirements of this local           not allege that the defendants in question are engaged in the
    rule may be required by this Court to satisfy personally any                business of rental, sale or delivery of prerecorded video
    excess costs . . . and may be subject to disciplinary sanctions.            cassette tapes. Therefore, the defendants may only be VTSPs
    6th Cir. R. 30(m) (emphasis added).
No. 03-5188                   Daniel v. Cantrell, et al.    7    8     Daniel v. Cantrell, et al.                   No. 03-5188

if personal information was disclosed to them under              disclosed as a result of any of these activities. The disclosure
subparagraph (D) or (E) of subsection (b)(2).                    in this case seems to have been made in conjunction with a
                                                                 criminal investigation, which is not included on the list of
  Subparagraph (D) applies “if the disclosure is solely the      disclosures made “in the ordinary course of business.”
names and addresses of consumers.” Id. at § 2710(b)(2)(D).       Moreover, as such a request is anything but ordinary, it would
Moreover, disclosure under subparagraph (D) must be “for         not naturally fit into this list and, in fact, would be addressed
the exclusive use of marketing goods and services directly to    by a different section of the Act. See id. at § 2710(b)(2)(C)
the consumer.” Id. at § 2710(b)(2)(D)(ii). For instance, if a    (discussing disclosure to a law enforcement agency). In sum,
video store provided the names and addresses of its patrons to   because Daniel has presented no evidence suggesting that a
a movie magazine publisher, the publisher would be               disclosure was made under subparagraph (D) or (E) in this
considered a VTSP, but only with respect to the information      case, the non-video store defendants are not VTSPs under the
contained in the disclosure. No disclosure in this case was      Act and therefore, are not proper parties to this litigation.
made under subparagraph (D). The information provided was
not limited to Daniel’s name and address. Instead, the               Daniel argues, however, that any person, not just a VTSP,
disclosure was of Daniel’s history of renting pornographic       can be liable under the Act based on Dirkes v. Borough of
videotapes and included the specific titles of those videos.     Runnemede, 936 F. Supp. 235 (D.N.J. 1996). Dirkes did
Additionally, the disclosure was not for marketing purposes      reach this conclusion but only by misreading the Act. The
but for purposes of a criminal investigation. Therefore,         court in Dirkes was focused on language in the Act stating
subparagraph (D) is inapplicable in this case.                   that “[a]ny person aggrieved by any act of a person in
                                                                 violation of this section may bring a civil action in the United
   Daniel properly does not argue that the disclosure falls      States district court.” 18 U.S.C. § 2710(c)(1) (emphasis
within subparagraph (E). See Pl.’s Br. at 15 (“[T]he appellant   added). Because the statute states that a suit can be based
alleged specific information obtained and disclosed by the       upon an act of “a person” rather than an act of “a VTSP,”
appellees . . . pursuant to 18 U.S.C. § 2710(b)(2)(D)(i)(ii),    Dirkes found that any person can be liable under the Act.
Appellate Record at 1 and 36”). Subparagraph (E) applies         Dirkes, 936 F. Supp. at 240. Dirkes, however, ignored the
only to disclosures made “incident to the ordinary course of     rest of the sentence. A lawsuit under the Act must be based
business” of the VTSP. Id. at § 2710(b)(2)(E). The term          on an “act of a person in violation of this section . . . .” 18
“ordinary course of business” is “narrowly defined” in the       U.S.C. § 2710(c)(1) (emphasis added). The statute makes it
statute to mean “only debt collection activities, order          clear that only a VTSP can be in violation of section 2710(b).
fulfillment, request processing, and the transfer of             See § 2710(b)(1) (“A video tape service provider who
ownership.” Id. at § 2710(a)(2); see also S. Rep. No. 100-599    knowingly discloses . . . personally identifiable information
at 14 (1988), reprinted in 1988 U.S.C.C.A.N. 4342 (noting        . . . shall be liable . . . .”). Moreover, if any person could be
that the term is “narrowly defined” in the statute). “Order      liable under the Act, there would be no need for the Act to
fulfillment” and “request processing” are defined in the         define a VTSP in the first place. Id. at § 2710(a)(4). More
legislative history as the use, by VTSPs, of “mailing houses,    tellingly, if any person could be liable under the Act, there is
warehouses, computer services, and similar companies for         no reason that the definition of a VTSP would be limited to
marketing to their customers.” S. Rep. No. 100-599 at 14         “any person . . . to whom a disclosure is made under
(1988), reprinted in 1988 U.S.C.C.A.N. 4342. Daniel              subparagraph (D) or (E) of subsection (b)(2).” Id. (emphasis
presents no evidence suggesting that his information was         added). Dirkes would have us ignore this limitation and find
No. 03-5188                               Daniel v. Cantrell, et al.                9    10       Daniel v. Cantrell, et al.                        No. 03-5188

that any person can be liable under the Act whether or not a                             purpose in adopting the Act. One can “prevent the disclosure
disclosure was made to him under subparagraph (D) or (E).                                of private information” simply by cutting off disclosure at its
We avoid interpretations of a statute which would render                                 source, i.e., the VTSP. Just because Congress’ goal was to
portions of it superfluous. See Riley v. Kurtz, 361 F.3d 906,                            prevent the disclosure of private information, does not mean
913 (6th Cir. 2004) (quoting Walker v. Bain, 257 F.3d 660,                               that Congress intended the implementation of every
667 (6th Cir. 2001) (“Every word in the statute is presumed                              conceivable method of preventing disclosures. Printing all
to have meaning, and we must give effect to all the words to                             personal information in hieroglyphics instead of English
avoid an interpretation which would render words superfluous                             would also help prevent the disclosure of such information.
or redundant.”)); United States v. Perry, 360 F.3d 519, 537                              However, nothing in the legislative history suggests that
(6th Cir. 2004) (“We may not construe a statute in a manner                              Congress was encouraging hieroglyphics and, similarly,
that renders part of the law superfluous.”).3                                            nothing suggests that Congress intended that anyone other
                                                                                         than VTSPs would be liable under the Act.4 In sum, the Act
   The court in Dirkes found otherwise because the “clear                                is clear that only a VTSP can be liable under § 2710(b).
intent of the Act,” as demonstrated by its legislative history,                          Because the non-video store defendants do not fit within the
“is to prevent the disclosure of private information.” Dirkes,                           definition of a VTSP, they are not proper parties.
936 F. Supp. at 240. Where the plain language of a statute is
clear, however, we do not consult the legislative history. See                             B. 18 U.S.C. § 2710(d)
In re Comshare Inc. Sec. Litig., 183 F.3d 542, 549 (6th Cir.
1999) (“When interpreting a statute, we must begin with its                                It is unclear to this court whether Daniel is asserting a claim
plain language, and may resort to a review of congressional                              under 18 U.S.C. § 2710(d). Nonetheless, in the interests of
intent or legislative history only when the language of the                              completeness we will explain why such a claim must fail.
statute is not clear.”) (citing Consumer Prod. Safety Comm’n                             Section 2710(d) states that “[p]ersonally identifiable
v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980)); Parker v.                              information obtained in any manner other than as provided in
Metropolitan Life Ins. Co., 121 F.3d 1006, 1014 (6th Cir.                                this section shall not be received in evidence in any . . .
1997) (“We have not referred to legislative history in our                               proceeding.” 18 U.S.C. § 2710(d). Daniel cannot bring suit
discussion of this issue because, where the statutory meaning                            based on this section, however, because it is a rule of
is clear, we do not resort to legislative history.”). In any                             evidence—not a basis for a private cause of action. This is
case, our interpretation of the statute—that only a VTSP can                             clear for at least two reasons.
be liable under § 2710(b)—does not conflict with Congress’


     3
      Dirkes argues that this interp retation is absurd. “[T]he plain                         4
language of the Act does not delineate those parties against whom an                           Daniel also cites Camfield v. City o f Okla hom a City, 248 F.3d 1214
action under this Act may be maintained. Ta king the Defendants’                         (10th. Cir 2001) in support of his argument. Daniel believes Camfield
argument to its logical extension, this omission would prevent plaintiffs                supp orts his position because in that case, several defendants, unrelated
from bringing a cau se of action against anyo ne.” Dirkes, 936 F. Supp. at               to video stores, were found liable under the Act. It appears, however, that
240. W e do not know what statute the court in Dirkes was reading, but                   the defendants in Camfield did not raise this issue on appeal and the court
the Act plainly states that an actio n can b e bro ught against a V TS P. See            did not discuss it. Therefore, we do not know whether the court in
18 U.S.C. § 2 710 (b)(1 ) (“A vid eo tap e service pro vider who knowingly               Camfield or the district court below ever considered the issue, and the
discloses . . . personally iden tifiable informatio n . . . shall be liable . . . .”).   decision is of little value to us.
No. 03-5188                          Daniel v. Cantrell, et al.       11     12    Daniel v. Cantrell, et al.                 No. 03-5188

   First, only § 2710(b) can form the basis of liability. This is              Because the following defendants do not fit into the
plain because only section (b) includes language relating to                 definition of a VTSP necessary for liability under section (b)
liability. See id. at § 2710(b)(1) (noting that a VTSP “shall be             and because section (d) is not the basis for a private cause of
liable” for violating the section). Neither section (d) nor                  action, we affirm the district court in its dismissal of all
section (e) contains such language. Further, the structure of                claims against Ellie M. Cantrell, Michael Cantrell, Lee Ann
the statute make it clear that a civil action may be brought                 Stabler, Roger E. Jenne, Jerry N. Estes, Joseph V. Hoffer,
based on only a violation of section (b). Immediately after                  Stephen D. Crump, Chuck Kimbrell and Tony Alvarez.
section (b), section (c) discusses the rules for bringing a “civil
action.” After section (c), sections (d) and (e) discuss                     2.   Statute of Limitations
receiving personal information into evidence and destruction
of old records. If these later sections were to be a basis for                 We next turn to the issue whether the district court’s grant
liability, it would make sense that the section on civil actions             of summary judgment to the defendants on the statute of
would come at the end of the statute, rather than preceding                  limitations issue was erroneous. Daniel argues that the
these sections.5                                                             district court erred in granting the defendants’ motion for
                                                                             summary judgment as to whether the statute of limitations
   Second, section (d) states that personal information not                  period prescribed by the Act had expired before he filed his
properly disclosed “shall not be received into evidence.” Id.                complaint with the district court on June 10, 2002.
at 2710(d) (emphasis added). As the district court aptly
noted, “[t]he decision whether or not to receive documents or                   In relevant part, the Act authorizes a civil action by a
testimony is one that will be made by the person presiding                   litigant, except that “no action may be brought under this
over the relevant proceeding. . . . A private individual is not              subsection unless such action is begun within 2 years from the
in a position to ‘receive’ video records into evidence.”                     date of the act complained of or the date of discovery.”
Daniel, 241 F. Supp. at 872. If Congress wanted, it certainly                18 U.S.C. § 2710(c)(3). The district court found that it could
could have stated that “no person shall attempt to submit”                   impute knowledge of the privacy violation to Daniel as of
personal information into evidence. Congress, however, did                   March 27, 2000—the date on which his attorney filed a
not use this language. Therefore, it is clear that section (d) is            motion to suppress evidence of Daniel’s video rental history.
a rule of evidence and cannot be the basis for a private cause               The district court’s conclusion is supported by Veal v. Geraci,
of action.                                                                   23 F.3d 722 (2d Cir. 1994), in which the Second Circuit,
                                                                             based on an agency theory, held that a § 1983 action was
                                                                             barred by the statute of limitations because Veal’s attorney
                                                                             had made a motion to suppress the same evidence more than
    5
      One might argue that our reading of the statute is problematic         three years before the § 1983 action was brought. Daniel
because there would be no way to enforce section (e)— the requirement        does not argue that Veal was improperly decided, nor does he
that old records be timely destro yed. H owever, if the failure to timely    cite any case to the contrary.
destroy such records resulted in harm to the consumer, he could
presu mab ly bring a negligence action against the VTSP and benefit from
the existence of section (e) by arguing negligence per se. See J.D. Lee &      Tennessee law of agency is in accord. In Smith v. Petkoff,
Barry Linda hl, Mo dern Tort Law: Liability and Litigation § 3:42 (2d ed.    919 S.W.2d 595, 597-98 (Tenn. Ct. App. 1995), the
2003) (“Under the per se rule, the violation of an applicable statute is     Tennessee Court of Appeals also held that an attorney’s
conclusive proof of negligence, leaving only the question of causatio n to
be determined.”).
No. 03-5188                     Daniel v. Cantrell, et al.    13    14       Daniel v. Cantrell, et al.                       No. 03-5188

knowledge of the facts and circumstances of a case are                 Daniel argues that there were communication problems
automatically imputed to the client. The court held:                between him and his attorney. However, Veal suggests, and
                                                                    the other cited cases confirm, that the existence of such
  [A] person generally is held to know what his attorney            communication problems between principal and agent would
  knows and should communicate to him, and the fact that            not affect the imputation of knowledge. Id. at 725
  the attorney has not actually communicated his                    (“[W]hether or not Veal himself heard Geraci’s testimony,
  knowledge to the client is immaterial. So, the facts              Veal’s attorney plainly had knowledge of the conduct giving
  constituting knowledge, or want of it, on the part of an          rise to Veal’s present claim, and under traditional principles
  attorney, are proper subjects of proof, and are to be             of agency the attorney’s knowledge must be imputed to
  ascertained by testimony as in other cases; but when              Veal.”). In any case, Daniel does not present any evidence to
  ascertained, the constructive notice thereof to the client        support his claim that there were serious communication
  is conclusive, and cannot be rebutted by showing that the         problems between him and his attorney.
  attorney did not in fact impart the information so
  acquired.                                                            Daniel also argues that the district court erred in not
                                                                    considering sworn affidavits from his parents indicating that
Id. (quoting 7A C.J.S. Attorney and Client § 182 (1980));           the defendants continued to violate his rights under the Act
accord Lane-Detman, L.L.C. v. Miller & Martin, 82 S.W.3d            until July 17, 2001, by disclosing personally identifiable
284, 296 (Tenn. Ct. App. 2002) (same); see also Moody v.            information about his video rentals. We have carefully
Moody, 681 S.W.2d 545, 546 (Tenn. 1984) (“Counsel’s                 reviewed these affidavits. They show only that Daniel’s
knowledge must be attributed to his client, if the actions of       parents sought and were provided with a copy of his file from
the court are to have any efficacy.”); Roberts v. State, 546        the Bradley County District Attorney’s Office and from his
S.W.2d 264, 265 (Tenn. Ct. App. 1977) (“A client is implied         former attorney, James Logan. These files contained
to have notice of facts transmitted to his attorney in the matter   personally identifiable information under the Act. But there
and course of his employment for such client.”). Since there        are three reasons why these affidavits are of no help to Daniel.
is no dispute that Daniel’s criminal attorney knew of the           First, as discussed supra, the Bradley County District
alleged privacy violations as of March 27, 2000, it follows, as     Attorney’s Office and James Logan are not VTSPs.6
a matter of Tennessee law, that Daniel also knew of the             Therefore, their disclosures are not independently actionable
alleged violations as of that date.                                 and would be relevant only for statute of limitations purposes
                                                                    if they led Daniel to discover an actionable violation of the
                                                                    Act. Because Daniel had already “discovered” the actionable
                                                                    violations (under Veal), subsequent disclosures by non-
                                                                    VTSPs are not relevant for purposes of the statute of
                                                                    limitations. See 18 U.S.C. § 2710(c)(3). Second, it is plain


                                                                         6
                                                                          Daniel also argues that his claims fall within the statute of
                                                                    limitations of the Act, based on a “subsequent disclosure” made in
                                                                    September 2001. However, this “disclosure” was also prepared by non-
                                                                    VT SPs and therefore is not releva nt for statute of limitations purposes.
No. 03-5188                    Daniel v. Cantrell, et al.   15    16       Daniel v. Cantrell, et al.                       No. 03-5188

from their affidavits that the disclosure to Daniel’s parents                                  III.
was at Daniel’s own behest. Disclosures made to the                                         CONCLUSION
consumer or with his consent are not actionable under the
Act. Id. at §§ 2710(b)(2)(A) and (B). Finally, as a matter of       For the foregoing reasons, we AFFIRM the judgment of
equity, Daniel cannot ask his parents to retrieve his file from   the district court.7
these defendants and then expect us to hold them liable for
complying with his own request.
   The district court’s opinion here makes it clear that it
considered the parents’ affidavits. Daniel, 241 F. Supp. 2d at
873 (“It appears from the complaint and amended complaint
that Daniel refers to the ongoing discussion of his video
rentals by persons other than those qualifying as video service
providers.”). Even if the district court had failed to consider
the parents’ affidavits, it is our duty to review the evidence
independently. We have done so and have found nothing that
supports Daniel’s contentions. Second, the district court did
not give short shrift to Daniel’s argument that he was unaware
that his attorney had filed a motion to suppress. The district
court properly found that Daniel’s knowledge, or lack thereof,
was irrelevant because the knowledge of his agent is imputed
to him, as discussed in Veal. We know of no good reason to
depart from the well-established rule that the knowledge of an
agent is imputed to his principal. Therefore, we find
ourselves in agreement with the district court.


                                                                       7
                                                                        Daniel has filed a motion to sanction/disbar attorney Roger Jenne.
                                                                  This motion is DENIED. He has also filed a motion to issue an order to
                                                                  the District Attorney’s Office to destroy video records of Ald en D aniel.
                                                                  This relief was found to be inappropriate in the very case upon which
                                                                  Daniel relies. See Camfield , 248 F.3d at 1234 (“Camfield implies that the
                                                                  civil action provision o f the VPP A, 18 U.S.C. § 2710(c), provides
                                                                  statutory authority for expungement of his [personally identifiable
                                                                  information] from OCPD’s records, but that section do es not expre ssly
                                                                  grant such relief. Moreover, although the VPP A provides that a court
                                                                  may award ‘such other preliminary and equitable relief as the court
                                                                  determines to be appropriate,’ 18 U.S.C. § 2710(c)(2)(D), this language
                                                                  has not been construed to provide the relief Camfield seeks.”). Therefore,
                                                                  this motion too is DE NIE D.